Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II, claim 18 in the reply filed on 11/7/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not presented evidence that a water-soluble cannabinoid powder having the structure imparted by the recited steps of mixing a cannabinoid-containing composition and a molten composition comprising a water-soluble carrier, a hydrocolloid, and a surfactant to provide a molten mixture, wherein the water-soluble carrier comprises a sugar, a sugar alcohol, or a combination thereof; cooling the molten mixture to provide a cooled solid; and comminuting the cooled solid to provide a water-soluble cannabinoid powder, could be made by “genetic engineering”, as suggested at p. 3 of the Action. This is not found persuasive because applicant has provided no evidence that one of ordinary skill in the art could not perform said operation via genetic engineering. 

Thus, claims 1-17 and 19-20 are withdrawn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/063109.

WO teaches that hard gelatin capsules are known in the prior art for use with powders, see page 22, paragraphs 82-83, specifically.  WO also teaches that hard gelatin capsules are known to be used to encapsulate cannabinoids, see page 22. On page 23, WO clearly teaches that “…capsules utilizing such compositions may be prepared by using a rotary die process in which a molten mass of the composition is fed onto cooled drums to form two spaced sheets or ribbons in a semi-molten state.” Note also use of sorbitol and maltitol (water soluble carriers-see also “water” in the capsules of Table 1), hydrocolloid film forming compositions (paragraph 83), and surfactants (paragraphs 89 and 104). Note solid formation of the mixture in paragraph 83.  Claim 18 requires “comminuting” which simply means the reduction of solid materials from one average particle size to a smaller average particle size, by crushing, grinding, cutting, vibrating, or other processes. 

WO does not teach specifically “comminuting” but clearly breaking down the solid into a powder is well within the purview of the ordinary artisan as simply an obvious variant to solid form and since powders are well known in the art to be used in capsules, such as hard or soft gelatin capsules. 

Using the claimed steps in the product by process as taught by WO, would clearly yield the claimed product since the same steps as claimed are taught in WO and to use them together is well within the purview of the ordinary artisan in an effort to optimize the desired results of the composition. Even if the steps are not exactly the same it is obvious to change their order. 
MPEP 2144.04 (IV) C is clear that steps done in a different order are obvious to one of ordinary skill in the art.

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Thus, the order of operations are obvious to one having ordinary skill in the art in the absence of new or unexpected results. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655